Affirming.
Ten penal actions were filed in the Graves quarterly court by the Commonwealth of Kentucky against Franklin County Distilling Company. Each of the penal actions contained five counts charging violations on specified *Page 36 
days of KRS 242.250 (Carroll's Kentucky Statutes, section 2554c-19), which provides that it shall be unlawful for any person, while representing either the buyer or seller, to distribute, solicit or receive contracts, proposals or orders for the purchase or sale of any intoxicating liquors, or to distribute any handbills or posters advertising the same in local option territory, and making each act of distributing, soliciting or receiving contracts, proposals or orders, as denounced therein, and each day in which advertising matter is distributed a separate offense. It was charged in each count that the defendant had violated the statute by the display of a signboard advertising intoxicating liquor at a specified place in Graves county. Judgment was sought for a fine of $20 to $100 on each count, a total of $100 to $500 in each penal action. The Franklin County Distilling Company brought this action in the Graves circuit court against the judge of the Graves quarterly court and the county attorney of Graves county to enjoin the defendants from proceeding further in the prosecution of the penal actions. Special and general demurrers to the petition as amended were overruled, the defendants declined to plead further, and judgment was rendered permanently enjoining the defendants from proceeding further in the prosecution of the penal actions in the Graves quarterly court.
The facts in this case are on all fours with the facts in Crowder v. Schlitz Brewing Company, 295 Ky. 822,175 S.W.2d 1003, and, on the authority of that case, the judgment is affirmed.